SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

578
CAF 11-02546
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND LINDLEY, JJ.


IN THE MATTER OF DAMIEN W. AND ANGELA O.
---------------------------------------------
ORLEANS COUNTY DEPARTMENT OF SOCIAL SERVICES,                   ORDER
PETITIONER-RESPONDENT;

KENNETH O., RESPONDENT-APPELLANT.


LEAH K. BOURNE, ROCHESTER, FOR RESPONDENT-APPELLANT.

JAMES D. BELL, BROCKPORT, FOR PETITIONER-RESPONDENT.

HARRIET L. ZUNNO, ATTORNEY FOR THE CHILDREN, HILTON.


     Appeal from an order of the Family Court, Orleans County (James
P. Punch, J.), entered December 7, 2011 in a proceeding pursuant to
Family Court Act article 10. The order, inter alia, determined that
respondent had neglected the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court